        Case 1:19-cr-00318-JMF Document 50-1 Filed 09/19/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America,

               v.

 CYRIL ASHU,
   a/k/a “Akem Maleke,”
   a/k/a “Zabi Malik,”
   a/k/a “Bill Zambia Morgan,”
   a/k/a “Anibal Vasquez Roblero,”
   a/k/a “Baker Lee Walter,”                              [PROPOSED] ORDER

 IFEANYI EKE,                                                19 Cr. 318 (JMF)
    a/k/a “Luthur Mulbah Doley,”

 JOSHUA IKEJIMBA,
    a/k/a “Johnson Ifeanyi Gbono,”
    a/k/a “Alfred Henshaw,”
    a/k/a “Peterson Kamara Lawson,”
    a/k/a “Ganiru Paul Thompson,”

 CHINEDU IRONUAH,
   a/k/a “John Akuba Annan,”
   a/k/a “Kenneth Kwame Emerson,”
   a/k/a “Andrew Kamsi Mong,”
   a/k/a “Emmanuel Mong,”
   a/k/a “George Wallace,”
   a/k/a “George Weah,”
   a/k/a “Frederick Werner,”

                             Defendants.


       Upon the application of the United States of America, by and through GEOFFREY S.

BERMAN, United States Attorney for the Southern District of New York, OLGA ZVEROVICH

and JARROD L. SCHAEFFER, Assistant United States Attorneys, of counsel, and with the

consent of counsel for defendants Cyril Ashu and Ifeanyi Eke, by and through their attorneys,

       WHEREAS, the conference previously scheduled for September 19, 2019, was adjourned

by the Court until October 7, 2019 (see ECF No. 48);
         Case 1:19-cr-00318-JMF Document 50-1 Filed 09/19/19 Page 2 of 2



       WHEREAS, the Government has requested, with the consent of defense counsel for

defendants Cyril Ashu and Ifeanyi Eke, that the conference be adjourned until November 1, 2019;

       WHEREAS, time previously was excluded by the Court under the Speedy Trial Act, 18

U.S.C. § 3161, through September 19, 2019; and

       WHEREAS, the Court finds that the ends of justice served by further excluding time until

November 1, 2019, outweigh the best interest of the public and the defendant in a speedy trial,

because it will permit the defendants and their counsel additional time to review voluminous

discovery and consider what, if any, motions the defendants may wish to file, as well as allow the

parties additional time to discuss any potential pretrial resolutions in this case;

       IT IS HEREBY ORDERED that the time from September 19, 2019, through November 1,

2019, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).


SO ORDERED:

Dated: New York, New York
       September 19, 2019



                                               THE HONORABLE JESSE M. FURMAN
                                               United States District Judge
                                               Southern District of New York




                                                   2
